Title: Thomas Jefferson to William Thornton, 20 June 1812
From: Jefferson, Thomas
To: Thornton, William


          
Dear Sir 
Monticello
June 20. 12.

           I wrote you three days ago thro’ the post office, but by an unfortunate change of our post days, I expect my cart will convey this sooner still to it’s destination. the object of that letter was to explain the delays which had taken place in sending for the Spinning machine; the present is to request you to have it delivered to the bearer, Davy, who carries a cart for the purpose. instead of the body of the cart, I have had a light frame made, just large enough to recieve the box, according to the dimensions you were so kind as to state to me. I am sorry for the trouble I have given you in this matter, and congratulate you that the present will be the closing act of it.
           present my respectful salutations to the ladies of your family and accept for yourself the assurance of my great esteem & respect. 
          
            Th:
            Jefferson
        